DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 02/28/2022 containing amendments and remarks to the claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 6-9, filed 02/28/2022, with respect to the rejections of claims 1-3 and 5-18 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended the claims and persuasively argued that Smith fails to disclose cracking a feed stream comprising one or more of naphtha or butane as recited in claims 1, 11 and 15, and that one of ordinary skill in the art would not modify the process of Smith and Hedrick with a supplemental fuel taught by Eng. Therefore, the rejections of claims 1-3 and 5-18 under 35 U.S.C. 103 have been withdrawn. 
No prior art alone or in combination with references discloses a method for forming light olefins as recited in claims 1, 11 and 15, wherein a reactor comprises and upstream reactor section positioned below a downstream reactor section and having an average cross-sectional area that is at least 150% of the average cross sectional area of the downstream reactor section, reacting a feed stream with a cracking catalyst, wherein the feed comprises one or more of naphtha or butane, and processing the cracking catalyst in a combustor by burning a supplemental fuel source in the combustor to heat the catalyst and pass the heated catalyst from the combustor to the reactor. 
The closest prior art of record is Smith et al. (US 2004/0024276, cited on IDS of 02/05/2020). Smith teaches a process for catalytic conversion of hydrocarbon feeds to products ([0008]) comprising:
introducing a hydrocarbon feed to a reactor, wherein the reactor comprises a first reaction stage having a first diameter upstream and below a second reaction stage having a second diameter ([0009]; [0010]; [0014]; [0032]; Fig. 1A), where the first diameter is at least about 1.5 times the second diameter ([0068]). One of ordinary skill in the art would know that the area of a circle is A= π(d/2)2, thus the ratio of the first area to the second area would be the square of the ratio of the first diameter to the second diameter. Thus, when the ratio of the diameters is at least about 1.5, the ratio of the first area to the second area would be at least about 2.25. This is within the range of a ratio of at least 150% of instant claim 1;
reacting the feedstream with a catalyst to produce a product ([0014]);
sending the catalyst from the reactor to a regenerator, where the regenerator provides for combustion (combustor) ([0097]; [0100]); and
passing the catalyst from the regenerator to the conversion apparatus (reactor) by omitting the catalyst cooler ([0101]). This is equivalent to passing the heated catalyst to the reactor.
Smith differs from the claimed invention in that Smith fails to disclose a feed comprising one or more of naphtha or butane, and reacting the feedstream with a cracking catalyst. Smith discloses that the hydrocarbon conversion may include various reaction including cracking of heavy petroleum hydrocarbon fractions to lighter ones, and that typical feedstocks for the various reactions include naphtha ([0178]). However, Smith does not disclose or reasonably suggest that the naphtha is used as feed for cracking. As acknowledged by the Applicant, naphtha and butane are not considered heavy petroleum hydrocarbon fractions that one of ordinary skill would reasonably associate with the FCC process disclosed by Smith and Smith fails to reasonably suggest that naphtha should be used in combination with a cracking catalyst. Smith also fails to explicitly teach that the upstream reaction stage operates as a fast fluidized, turbulent, or bubbling bed upflow reactor and does not specifically teach adding a supplemental fuel to the combustor.
Hedrick (U.S. Patent No. 4,595,567), referenced by Smith ([0100]) teaches regeneration comprises contacting the catalyst with a combustion gas which increases the temperature of the catalyst (column 6, lines 21-26). Hedrick fails to disclose using a supplemental fuel and discloses the need to provide catalyst cooling after regeneration due to high temperatures generated during regeneration that are detrimental to fluidized catalytic cracking and are produced due to processing of heavy hydrocarbon feed materials (col. 3, lines 50-68). 
Eng (US 2014/0275675) teaches a process for catalytic cracking ([0004]). Eng further teaches that the cracking is endothermic, so heat is supplied to the reactor to maintain sufficient reaction temperature ([0005]). Eng also teaches that when light feedstocks are used including C4+ olefinic or aliphatic hydrocarbons, there may be insufficient heat from the coke ([0005]; [0013]). Thus, when coke on the catalyst is insufficient, then a supplemental fuel can be introduced to the regenerator to maintain a steady heat balance ([0038]). While Eng generally teaches that a supplemental fuel may be added to a regenerator, Eng fails to motivate substituting the heavy hydrocarbon petroleum fraction of Smith for a light feedstock comprising one or more of naphtha or butane, which would require the supplemental fuel. As taught by Hedrick, heavy hydrocarbon feed materials result in increased coke and excessively high temperatures being generated in the regeneration combustion and therefore typically require cooling means such as an indirect heat exchanger. Given that Smith and Hedrick disclose cracking of heavy hydrocarbon feed materials and not light hydrocarbon feed materials, one of ordinary skill would not be motivated to add a supplemental fuel to the combustor of Smith in view of the teachings of Eng. One of ordinary skill in view of the art as a whole would reasonably conclude that the supplemental fuel would result in even greater temperatures being generated that would be detrimental to the catalyst in the cracking taught by Smith and Hedrick. Additionally, the Applicant’s arguments regarding the combination of Smith, Hedrick and Eng are considered persuasive in overcoming the prior art rejection of record. 
Thus, claims 1 and 5-19 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772